Porter, J.
delivered the opinion of the court. This action was brought for work and labor done by the plaintiff for the defendant. On the trial the latter offered a written contract in evidence which had been signed by both parties. It was objected to as being a synallagmatic act under private signature, and had not been made double. The court sustained the objection and the defendant excepted.
The judge erred in this opinion. The act, though it was not a complete one, and did not produce the effect which it would have had, if made in as many originals as there were parties, was good as a commencement of proof in writing, and should have been received as such. Ferguson & al. vs. Thomas & al. Vol. 3, 75.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and it is further ordered, adjudged and decreed, that this cause be remanded to the district court, with direction to the judge not to reject the contract entered into between the parties because it was not made double: and it is fur*145ther ordered, that the appellee pay the costs of this appeal.
Downs for the plaintiff, Thomas for the defendant.